Matter of Deborah R. v Dean E.H. (2020 NY Slip Op 02983)





Matter of Deborah R. v Dean E.H.


2020 NY Slip Op 02983


Decided on May 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2020

Acosta, P.J., Renwick, Webber, Gesmer, JJ.


11552 F-01967-01/17D

[*1] In re Deborah R.,	 Petitioner-Respondent,
vDean E.H., Respondent-Appellant.


Dean E.H., New York, appellant pro se.
Dobrish Michaels Gross LLP, New York (Robert S. Michaels of counsel), for respondent.

Order, Family Court, New York County (J. Machelle Sweeting, J.), entered on or about September 6, 2019, which denied respondent's objections to an order, same court (Cheryl Weir-Reeves, Support Magistrate), entered on or about July 12, 2019, which, after a hearing, granted petitioner's motion for attorneys' fees, unanimously affirmed, without costs.
The court correctly determined that nothing in the parties' stipulation prevented an award of attorneys' fees to petitioner, and acted within its discretion in awarding her $80,000 in such fees (see  Family Court Act § 438[a]; see also DeCabrera v Cabrera-Rosete , 70 NY2d 879 [1987]). It expressly took into consideration the financial circumstances of the parties, the merits of the parties' positions, the nature and extent of the services rendered, the complexity of the issues involved, and the reasonableness of counsel's performance and fees under the circumstances. The record supports the court's conclusion that respondent's assets greatly exceeded those of petitioner and that it was respondent who prolonged the litigation by disrupting the proceedings and being evasive about his finances. The record also amply supports the court's finding that respondent's testimony about his income and assets was incredible.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2020
CLERK